The Attorney         General of Texas
                                     December 13, 1977
JOHN L. HILL
Attorney General


                   Honorable Donald C. Klein, P. E.      Opinion No. H-1104
                   Tex. Board of Registration for
                     Professional Engineers              Re: Authority of the
                   Room 200, 1400 Congress               Board of Professional
                   Austin, Texas 78701                   Engineers to regulate
                                                         the use of certain aca-
                   Dear Mr. Klein:                       demic titles.

                        You have requested our opinion regarding the statutory
                   authority of the State Board of Professional Engineers to
                   regulate the use of certain academic titles.

                        In Attorney General Opinion H-677 (19751, we held that
                   the Board was not authorized to restrict the use of the word
                   "engineer" in academic titles such as dean or professor of
                   engineering. We stated therein that the general objectives
                   of the Texas Engineering Practice Act, article 3271a, V.T.C.S.,

                             contemplate the protection of the public
                             against persons who "practice" engineering
                             without fulfilling the requirements of
                             regulation and licensing.

                   Attorney General Opinion H-677 (1975) at 3. We concluded
                   that, since a "professor of engineering" does not in that
                   capacity "practice" engineering, his employment as
                   professor was not subject to regulation by the Board.

                        The 65th Legislature recently amended section 4 Of
                   article 3271a to provide, in pertinent part:

                             Responsible charge of engineering teach-
                             ing and the teaching of engineering shall
                             be considered as the practice of profes-
                             sional engineering as defined by this Act
                             for purposes of this section and for all
                             other purposes in regard to the adminis-
                             tration and enforcement of this Act.




                                             p. 4522
Honorable Donald C. Klein, P. E.        - Page 2   (H-1104)



(Emphasis added). Acts 1977, 65th Leg., ch. 362, at 964. In
view of the Legislature's clear intention to include engineering
teaching within the ambit of the "practice" of engineering
for all purposes, we believe that the Board may now regulate
and restrict the use of the word "engineer" and its variations
in academic titles. Accordingly, it is our opinion that the
Board of Professional Engineers is presently authorized to
promulgate a regulation such as the one at issue in Attorney
General Opinion H-677.

                         SUMMARY

            The State Board of Professional Engineers
            is presently authorized to regulate and
            restrict the use of the word "engineer"
            and its variations in academic titles.

                                   Very truly yours,




                                   Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH. Chairman
Opinion Committee

jst




                              p. 4523